Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 1 of 16 PageID #: 111




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                             )
   BLT, LLC,                                 )
                                             )
         Plaintiff,                          )
                                             )
         v.                                  )
                                               C.A. No. 1:20-CV-0072-MSM-PAS
                                             )
   TOWN OF EAST GREENWICH and                )
   PATRICIA SUNDERLAND, in her               )
   Capacity as Finance Director,             )
                                             )
         Defendants.                         )

                             MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        Before the Court is the Motion to Dismiss of the defendants, Town of East

  Greenwich and Patricia Sunderland in her capacity as Finance Director (collectively

  “the Town”), which seeks to dismiss the plaintiff, BLT, LLC’s, Complaint, under Fed.

  R. Civ. P. 12(b)(6). (ECF No. 11.) In deciding this motion the Court must consider

  whether the plaintiff sets forth a plausible claim that a recent amendment to the

  Code of the Town of East Greenwich, Chapter 152—the Town’s noise ordinance—is

  unconstitutional; an ultra vires exercise of the Town’s authority; or in violation of

  certain state statutes: R.I.G.L. § 3-7-7.3 and § 45-24-51.

        For the following reasons, the Court GRANTS IN PART and DENIES IN PART

  the Town’s Motion to Dismiss.

                                   I.     BACKGROUND

        The following facts are as alleged in BLT’s Complaint. On a motion to dismiss,



                                             1
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 2 of 16 PageID #: 112




  the Court “must assume the truth of all well-plead[ed] facts and give plaintiff the

  benefit of all reasonable inferences therefrom.” Ruiz v. Bally Total Fitness Holding

  Corp., 496 F.3d 1, 5 (1st Cir. 2007).

     A. BLU On The Water

        BLT, LLC, operates under the name BLU on the Water (“BLU”). BLU is a

  seasonal harborside restaurant in East Greenwich, Rhode Island. (ECF No. 1 ¶ 9.)

  It is on a property zoned Commercial Highway, but in a geographical area known as

  the Waterfront. Id. ¶¶ 1, 11. The Town’s Comprehensive Plan has a stated policy to

  “encourage restaurants along the waterfront” and recognizes the “highly popular

  waterfront” as an economic engine. Id. ¶¶ 34-35.

        BLU and its predecessors have operated the BLU property for approximately

  four decades as a restaurant, bar, and marina offering a large outdoor deck with live

  entertainment. Id. ¶ 12. BLU holds a Class B retailer’s license to serve alcohol, a CV

  victualer’s license to serve food, and an entertainment license. Id. ¶ 24-26. It offers

  live music from mid-May through late September on Thursday, Friday, and Saturday

  nights as well as on Sundays and legal holidays until 10 p.m. Id. ¶ 12-13.

        The configuration of BLU’s facility is such that it is not practicable to offer live

  music entertainment only indoors during the summer season because most of its

  capacity is outdoors and most patrons come to enjoy the expansive waterfront deck.

  Id. ¶ 32. This outside entertainment is an indispensable aspect of BLU’s successful

  operation of its short season. Id. ¶ 33.

        To minimize the travel of sound from its business to neighboring properties,



                                             2
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 3 of 16 PageID #: 113




  BLU has installed soundproofing material, removed subwoofers, eliminated certain

  bands that incorporate brass horns, and closely monitors volume levels during

  performances. Id. ¶ 39.

     B. The Old Noise Ordinance

        The Town’s noise ordinance that existed prior to the enactment at issue in this

  case (the “Old Ordinance”) established maximum noise levels for each of the Town’s

  zoning districts, which varied by time of day. Id. ¶ 58. All commercial zoning districts

  had maximum noise levels of 70 dbA from 7:00 a.m. to 10:00 p.m. and 65 dbA from

  10:00 p.m. to 7:00 a.m. Id. ¶ 59. All residential zoning districts had maximum noise

  levels of 60 dbA from 7:00 a.m. to 10:00 p.m. and 55 dbA from 10:00 p.m. to 7:00 a.m.

  Id. at 58. Additionally, all maximum noise levels under the Old Ordinance allowed

  for a 5 dbA buffer that was applied to increase all maximum noise levels. Id. ¶ 60.

  That is, exceeding the specified maximum sound levels by more than five decibels

  triggered a fine. Id. ¶ 65. An entertainment license holder fined four times in one

  year would have its entertainment license suspended for three months. Id.

        In addition to the specified maximum noise levels by zoning district, the Old

  Ordinance also specified noise levels for the Waterfront area, regardless of zoning

  district, from Memorial Day weekend through Labor Day, as follows:

        Day                  Time                 Sound Level (dbA)   Sound Level (dbC)
   Monday           6:00 p.m. to 10:00 p.m.              55                  65
   Tuesday          6:00 p.m. to 10:00 p.m.              55                  65
   Wednesday        8:00 p.m. to 10:00 p.m.              65                  75
   Thursday         8:00 p.m. to 12:00 a.m.              65                  75
   Friday           5:30 p.m. to 12:30 a.m.              65                  75
   Saturday         2:00 p.m. to 12:30 a.m.              65                  75
   Sunday*          2:00 p.m. to 10:00 p.m.              65                  75

                                              3
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 4 of 16 PageID #: 114




   Monday           2:00 p.m. to 10:00 p.m.           65                   75
   holidays
   * Except on holiday weekends: 12:00 a.m.

        The Old Ordinance allowed outdoor sound-amplifying equipment in the

  Waterfront area upon obtaining a permit from the Police Department. Id. ¶¶ 64, 66.

     C. The Sound Amendment

        Following the election of the present Town Council in November 2018, BLU

  was advised that a new sound ordinance would be enacted that would change the

  sound levels in the Waterfront area, affecting BLU, two other waterfront businesses,

  and the Fireman’s Club. Id. ¶ 53. At the request of the Town Council, BLU agreed

  to share in the cost of James H. Miller, a professor of oceanography at the University

  of Rhode Island, who was charged with obtaining sound data at the East Greenwich

  waterfront. Id. ¶ 57.

        Professor Miller used portable equipment to take measurements of the sound

  decibel levels in the Waterfront area on various days between June 15 and July 20,

  2019. Id. ¶ 68. He then prepared a report, dated August 30, 2019, titled “Noise at

  the East Greenwich Waterfront,” which concluded that “[d]iscussions with residents

  indicate that sound levels from the music above 65 dBC and 60 dBA at the property

  lines of the bars are particularly annoying.” Id. ¶ 69. The report recommended that

  “60 dBA and 65 dBC be used in a revised noise ordinance for the Town of East

  Greenwich.” Id.

        Professor Miller appeared at a Town Council meeting on September 9, 2019, to

  answer questions about his report. Id. ¶ 70. He acknowledged that the only neighbor



                                            4
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 5 of 16 PageID #: 115




  he consulted with was the owner of 88 King Street, a property near to BLU, and like

  BLU zoned Commercial Highway, but used as a nonconforming single-family

  residence. Id. ¶ 73. He also acknowledged that even if all music was eliminated, a

  noise problem still may exist in the Waterfront area due to traffic. Id. ¶ 72.

           On November 12, 2019, the Town Council enacted the Sound Amendment,1

  which adopted new maximum permitted noise levels only for the Waterfront area and

  maintained the old sound levels elsewhere in the Town.           Id. ¶ 75. The Sound

  Amendment also eliminated the 5 dbA buffer. Id. The new maximum sound levels

  in the Waterfront area between Memorial Day weekend and Labor Day are as follows:


           Day                  Time           Sound Level (dbA)     Sound Level (dbC)
      Monday,          6:00 p.m. to 10:00 p.m.        60                    65
      Tuesday,
      Wednesday
      Thursday         8:00 p.m. to 12:00 a.m.        60                     65
      Friday           5:30 p.m. to 12:30 a.m.        60                     65
      Saturday         2:00 p.m. to 12:30 a.m.        60                     65
      Sunday*          2:00 p.m. to 10:00 p.m.        60                     65
      Monday           2:00 p.m. to 10:00 p.m.        60                     65
      holidays
      * Except on holiday weekends: 12:00 a.m.


           The Sound Amendment provides that for any violation, “[a]ny holder of any

  Town-issued license may be summoned for a Show Cause hearing as to why said

  license should not be suspended or revoked.” Id. ¶ 84. Additionally, the Sound

  Amendment, unlike the Old Ordinance, distinguishes between amplified sound

  permit applications for entertainment license holders and for non-entertainment



  1   See Code of the Town of East Greenwich, Chapter 152.
                                             5
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 6 of 16 PageID #: 116




  license holders. Id. ¶ 86. Non-entertainment license holders apply to the Police Chief

  (as before) but entertainment license holders must apply to the Town Council, which

  “shall hold a public hearing on all such applications, and may approve, approve with

  conditions, or disapprove of such amplification permit, consistent with the purposes

  of this chapter.” Id.

          The Sound Amendment reduced the noise levels in the Waterfront area on

  weekend nights from 70 dbA (the maximum noise level plus the 5 dbA buffer) to a

  stated maximum of 60 dbA. Id. ¶ 78. The allowable dbC noise level dropped from 80

  (the maximum noise level plus the 5 dbC buffer) to a maximum of 65.2 Id. Indeed,

  the 60 dbA maximum sound level applicable to the Waterfront area, located in a

  Commercial Highway zone, is the same as the maximum sound level applicable to

  residential zones from 7:00 a.m. to 10:00 p.m. Id. ¶ 81. Professor Miller described

  the change in maximum noise levels as “like going from 120 miles per hour to 40 miles

  per hour.” Id. ¶ 79. Notably, the Sound Amendment’s new noise limits only affected

  the Waterfront—it did not reduce the noise limits in other areas of the Town zoned

  Commercial Highway, including Main Street, where live music also is performed. Id.

  ¶¶ 29, 30.

          BLU conducted ambient sound measurements at its property line and at the

  property line of 88 King Street in December 2019. Id. ¶ 82. The measurements

  showed that even when the restaurant is closed, the average ambient noise levels in



  2
     This dual measurement of dbA and dbC is applied only to the Waterfront. (ECF
      2

  No. 1. ¶ 62.) No other municipality in Rhode Island other than East Greenwich uses
  a dbC measurement. Id. ¶ 63.
                                            6
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 7 of 16 PageID #: 117




  the area regularly exceed 60 dbA and 65 dbC; maximum dbC levels are in the 90 to

  100 dbC range or more. Id. A noise level of 60 dbA generally is understood in the

  field of acoustics to be comparable to the level of ordinary conversation between two

  people. Id. ¶ 80. Thus, under existing ambient conditions, sound levels from BLU’s

  outdoor seating area will exceed the stated maximum sound level of 60 dbA, even

  without music. Id. ¶ 83. BLU therefore has alleged that the Sound Amendment will

  preclude any legally permitted use of its property. Id. ¶ 98.

                         II.    MOTION TO DISMISS STANDARD

        To survive a motion to dismiss, the complaint must state a claim that is

  plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court

  assesses the sufficiency of the plaintiff’s factual allegations in a two-step process. See

  Ocasio-Herandez v. Fortuno-Burset, 640 F.3d 1, 7, 11-13 (1st Cir. 2011). “Step one:

  isolate and ignore statements in the complaint that simply offer legal labels and

  conclusions or merely rehash cause-of-action elements.” Schatz v. Republican State

  Leadership Comm., 699 F.3d 50, 55 (1st Cir. 2012). “Step two: take the complaint’s

  well-pled (i.e., non-conclusory, non-speculative) facts as true, drawing all reasonable

  inferences in the pleader’s favor, and see if they plausibly narrate a claim for relief.”

  Id. “The relevant question … in assessing plausibility is not whether the complaint

  makes any particular factual allegations but, rather, whether ‘the complaint

  warrant[s] dismissal because it failed in toto to render plaintiffs’ entitlement to relief

  plausible.” Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 55 (1st Cir. 2013)

  (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007)).



                                              7
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 8 of 16 PageID #: 118




                                    III.   DISCUSSION

     A. First Amendment Claim

         BLU alleges a claim under 42 U.SC. § 1983 for violation of rights protected by

  the U.S. Constitution. The Town argues that BLU’s § 1983 claim should fail because

  the Sound Amendment regulates noise, which does not impact a fundamental right

  and therefore is subject to rational basis scrutiny. See Perfect Puppy, Inc. v. City of

  East Providence, 98 F. Supp. 3d 408, 422 (D.R.I. 2015). Under a rational basis test,

  the Town must demonstrate that the Sound Amendment is “rationally related to a

  legitimate government interest.” Id. Regulation of noise is a legitimate government

  interest, the Town argues, and the decibel restrictions are rationally related to that

  end.

         BLU, however, argues that the Sound Amendment is subject to intermediate

  scrutiny because it effectively serves as a restriction on amplified music. See Casey

  v. City of Newport, R.I., 308 F.3d 106, 110 (1st Cir. 2002).        While the Sound

  Amendment does not ban amplified music, and in fact allows it with the proper

  permitting, BLU has alleged facts that suggest that it would be impossible to play

  music, even unamplified, under the current decibel requirements. See id. at 118

  (“Much modern music simply cannot be performed without the use of amplifiers.

  Thus the ban on amplification has a direct and immediate effect on the expression at

  issue.”).

         The U.S. Supreme Court has held that the First Amendment protects music, a

  form of speech and expression, from governmental censorship and control. Ward v.



                                            8
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 9 of 16 PageID #: 119




  Rock Against Racism, 491 U.S. 781, 790 (1989). Yet, “the government may impose

  reasonable restrictions on the time, place, or manner of protected speech,” if those

  restrictions are (1) content neutral; (2) narrowly tailored to serve a significant

  governmental interest; and (3) leave open ample alternative channels of

  communication. Casey, 308 F.3d at 110 (quoting Ward, 491 U.S. at 791). This test is

  known as “intermediate scrutiny,” and the Court finds that it applies to the instant

  case.

          The Sound Amendment is surely content neutral. It is aimed generally at

  reducing the noise level in the Waterfront area, without regard to content. See Ward,

  491 U.S. at 791.

          As to whether the Sound Amendment is narrowly tailored to serve a significant

  interest, the Town does have “a substantial interest in protecting its citizens from

  unwelcome noise,” id. at 796, but this alone does not satisfy the narrow-tailoring

  requirement, Casey, 308 F.3d at 114. An ordinance is narrowly tailored if it promotes

  a substantial government interest that would be achieved less effectively absent the

  regulation, and it is not substantially broader than necessary to achieve the

  government’s interest. Ward, 491 U.S. at 799-800. The Town, however, need not

  show that the Sound Amendment utilizes the least restrictive means of achieving the

  governmental interest. See id. at 797.

           Here, BLU has alleged facts that indicate the Sound Amendment is overly

  broad as BLU may be in violation merely by operating, even without music, amplified

  or otherwise. See Lilly v. City of Salida ex rel. City Council of Salida, 192 F. Supp.



                                            9
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 10 of 16 PageID #: 120




  2d 1191, 1194 (D. Colo. 2002) (holding that a city ordinance was “so limiting that it

  constitutes a complete ban on the use of amplified sound for any form of speech. It

  cannot be justified as a reasonable time, place and manner restriction on speech and

  cannot be considered to be narrowly tailored to meet the governmental interest in

  protecting the community against unwanted noise”).

        Similarly, BLU has pled sufficient facts to support a claim that the Sound

  Amendment does not leave open alternative channels of communication because,

  according to the well-pled facts, music may be impossible under the Sound

  Amendment.     BLU therefore has set forth a plausible claim that the Sound

  Amendment is unconstitutionally broad with respect to First Amendment rights.

     B. BLU’s Takings Claim

        BLU’s § 1983 claim also includes a facial taking claim under the Fifth and

  Fourteenth Amendments to the U.S. Constitution. A facial taking involves “a claim

  that the mere enactment of a statute constitutes” a governmental taking of property,

  in contrast to an as-applied claim that “the particular impact of government action

  on a specific piece of property requires the payment of just compensation.” Keystone

  Bituminous Coal Ass’n v. DeBenedictis, 480 U.S. 470, 494 (1987). Facial takings

  challenges are ripe the moment the challenged law is passed. Suitum v. Tahoe Reg’l

  Planning Agency, 520 U.S. 725, 736 n.10 (1997).

        “The first step in seeking relief from a deprivation of property without due

  process in violation of the Fifth and Fourteenth Amendments is a legally plausible

  allegation of a ‘protected property interest’ recognized under state law.” Caesars



                                           10
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 11 of 16 PageID #: 121




  Mass. Mgmt. Co., LLC v. Crosby, 778 F.3d 327, 332 (1st Cir. 2015). Second, a property

  owner claiming a facial taking must allege that the enactment at issue deprived it of

  the economically viable use of the property. Asociación de Suscripción Conjunta del

  Seguro de Responsabilidad Obligatorio v.

  Juarbe-Jiménez, 659 F.3d 42, 48 (1st Cir. 2011).

        The Town argues that BLU’s facial takings claim must fail because the Sound

  Amendment does not preclude any use of the property other than that which creates

  noise in excess of certain decibel levels at certain hours. That is, even if BLU

  determines that it cannot abide by the Sound Amendment when providing live,

  outdoor entertainment, BLU continues to have the ability to function as a restaurant,

  bar, and marina.

        BLU, however, has alleged a protected property interest in “the reasonable

  permitted and historic use of its outdoor seating areas during the summer season and

  the general operation of its facility.” (ECF No. 1 ¶ 101.) Moreover, BLU properly has

  alleged that the Sound Amendment “will deprive BLU of all beneficial use of its

  property” because the 60 dbA noise limit “is generally understood in the field of

  acoustics to be comparable to the level or ordinary conversation between two people.”

  Id. ¶¶ 80, 108. Thus, “[s]ound levels from BLU’s outdoor seating area, when BLU

  reopens for the summer season under existing ambient conditions, will exceed the

  stated maximum sound level of 60 dbA even with no music.” Id. ¶ 83.

        BLU therefore has alleged sufficient facts to support a facial taking claim.




                                           11
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 12 of 16 PageID #: 122




     C. Vagueness

         BLU next challenges the Sound Amendment on the grounds that it is void for

  vagueness. The vagueness doctrine is an outgrowth of the Due Process Clause of the

  Fourteenth Amendment. United States v. Williams, 553 U.S. 285, 304 (2008). “It is

  a basic principle of due process that an enactment is void for vagueness if its

  prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108

  (1972); see also Roberts v. United States Jaycees, 468 U.S. 609, 629 (1984).

  Generally, laws must give a “person of ordinary intelligence a reasonable opportunity

  to know what is prohibited, so that he may act accordingly.” Grayned, 408 U.S. at

  108. A vague law both “impermissibly delegates basic policy matters to policemen,

  judges, and juries for resolution on an ad hoc and subjective basis” and leads “citizens

  to ‘steer far wider of the unlawful zone ... than if the boundaries of the forbidden areas

  were clearly marked.’ ” Id. at 108–09.

         “A statute can be impermissibly vague for either of two independent reasons.”

  Hill v. Colorado, 530 U.S. 703, 732 (2000). “First, if it fails to provide people of

  ordinary intelligence a reasonable opportunity to understand what conduct it

  prohibits. Second, if it authorizes or even encourages arbitrary and discriminatory

  enforcement.” Id. “Laws that chill speech or other protected conduct receive closer

  scrutiny in a vagueness analysis.” URI Senate v. Town of Narragansett, 707 F. Supp.

  2d 282, 292 (D.R.I. 2010) (citing Ridley v. ass. Bay Transp. Authority, 390 F.3d 65, 94

  (1st Cir. 2004)).

         The Sound Amendment clearly sets forth specific and objective permissible



                                             12
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 13 of 16 PageID #: 123




  decibel levels in the various zoning districts within the Town, including the

  Waterfront area, at varying times of day. There is nothing at all vague about its

  terms. Thus, the Sound Amendment “defines the conduct it proscribes with the

  requisite specificity” so as to satisfy the due process requirements of the Fourteenth

  Amendment. See Dupres v. City of Newport, R.I., 978 F. Supp. 429, 433 (D.R.I. 1997).

        But BLU further contends that the Sound Amendment is void for vagueness

  due to the “show cause” standard set forth for imposition of penalties for violation of

  the Sound Amendment, which it asserts will encourage arbitrary and discriminatory

  enforcement. BLU asserts that the penalty provision can result in license revocation

  for one violation, which can occur when the business is open and no music is being

  played.

        The Court, however, finds that the standards set forth in the Sound

  Amendment (the precise impermissible decibel levels) are safeguards against both

  arbitrary and discriminatory enforcement. The Sound Amendment therefore does

  not give the Town “too broad a discretion in determining whether conduct was

  proscribed.” See Grayned, 408 U.S. at 109.      The proscribed conduct is clear:

  whether BLU may violate the ordinance can objectively be determined. While BLU

  may have concerns about uncertainty regarding a potential penalty for doing so, the

  vagueness doctrine is not the remedy for that concern.

     D. Ultra Vires

        Although BLU argues that the Sound Amendment was an ultra vires exercise

  of the Town’s authority, the Town correctly sets forth that the Rhode Island Supreme



                                            13
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 14 of 16 PageID #: 124




  Court has recognized that noise ordinances are within the purview of “local

  regulation” because they relate to promoting the public welfare, and are “readily

  reconciled with the language of article 13 of the Rhode Island Constitution – that ‘the

  people of every city and town in the state [have] the right of self government in all

  local matters.” State ex. rel. City of Providence v. Auger, 44 A.3d 1218, 1231 (R.I.

  2012). BLU therefore cannot set forth a plausible claim on this issue.

     E. R.I.G.L. § 3-7-7.3

        BLU also alleges that the Sound Amendment violates R.I.G.L. § 3-7-7.3 and

  thus is an unlawful restriction upon the live music entertainment that it offers.

  R.I.G.L. § 3-7-7.3(a) provides that

        Notwithstanding any provision of this chapter or in the Rhode Island
        general laws to the contrary, in the case of any city or town that issues
        any retailer’s Class B license, this city or town may restrict or prohibit
        entertainment at these licensed facilities, in accordance with objective
        standards adopted by the municipality and approved by the department
        of business regulation, provided that any standard shall be applied
        uniformly to all of these licensed facilities.

        The Town argues that the Sound Amendment, which in relevant part sets forth

  maximum noise levels, is not on its face a restriction or prohibition of entertainment,

  and thus § 3-7-7.3 is inapplicable. BLU, however, has asserted that the maximum

  noise levels prevent any live entertainment because previous ambient sound

  measurements demonstrated that noise levels in the area regularly exceed the

  allowed limits even when the restaurant is closed. Moreover, although the Sound

  Amendment on its face is general in nature, sufficient facts are alleged that indicate




                                            14
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 15 of 16 PageID #: 125




  that was is designed to restrict entertainment in the Waterfront.3 Thus, BLU has

  plausibly set forth an argument that the Sound Amendment is a municipal restriction

  on entertainment.

         Of course, under § 3-7-7.3(a), the Town is expressly permitted to restrict

  entertainment provided by Class B license holders. But any such standard “shall be

  applied uniformly to all [Class B] licensed facilities.” Section 3-7-7.3(a). BLU has

  alleged that the amended maximum noise levels affect only the Waterfront, where

  BLU is in a Commercial Highway zone, but do not change the noise levels for any

  other Commercial Highway zone, such as Main Street. Thus, Main Street Class B

  license holders can operate without the entertainment restrictions imposed upon

  BLU. That is not uniform application of the restriction and as a result BLU has set

  forth a plausible claim regarding R.I.G.L. § 3-7-7.3.

      F. R.I.G.L. § 45-24-51

         R.I.G.L. § 45-24-51, a provision of the Rhode Island Zoning Enabling Act, sets

  forth procedural and substantive requirements for enactments of a municipal zoning

  ordinance. BLU argues that the Sound Amendment is de facto rezoning because it

  mandates residential noise levels during business hours in a Commercial Highway

  zone. To BLU, the Sound Amendment in effect renders it a non-conforming use by

  imposing residential zone noise limits that BLU will exceed merely by being open for



  3 For instance, BLU alleges that Professor Miller’s report, which recommended the
  Waterfront noise levels the Town ultimately adopted in the Sound Amendment,
  concluded that “[d]iscussions with residents indicate that sound levels from the music
  above 65 dBC and 60 dBA at the property lines of the bars are particularly annoying.”
  (ECF No. 1 ¶ 69.)
                                            15
Case 1:20-cv-00072-MSM-PAS Document 14 Filed 08/03/20 Page 16 of 16 PageID #: 126




  business during the summer, even without amplified music.

         The Town argues that the Sound Amendment is not a part of the East

  Greenwich Zoning Ordinance and does not regulate land use, the hallmark of a zoning

  ordinance. Although the Sound Amendment refers to areas of Town by their zoning

  districts that does not make the ordinance a part of the zoning ordinance and

  therefore subject to the requirements of § 45-24-51.

         The Court agrees.      The Sound Amendment, which does not set land use

  criteria, is not a zoning ordinance, and thus reliance upon § 45-24-51 is misplaced.

  BLU still can operate commercially, just under new noise restrictions (which may be

  invalid for other reasons).

                                     IV.    CONCLUSION

         For the foregoing reasons, the Town’s Motion to Dismiss (ECF No. 11) is

  GRANTED as to BLU’s claims that the Sound Amendment is void for vagueness, an

  ultra vires exercise of the Town’s authority, and in contravention of R.I.G.L. § 45-24-

  51. The Town’s Motion is DENIED as to BLU’s facial taking claim, claim that the

  Sound Amendment is an overly broad restriction on First Amendment rights, and

  claim that it violates of R.I.G.L. § 3-7-7.3.


  IT IS SO ORDERED.




  _________________________________
  Mary S. McElroy
  United States District Judge
  July 31, 2020



                                              16
